Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 8 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  Monsieur
                     
                     à bord de la Ville de Paris le 8. 8bre 1781
                  
                  j’ai l’honneur d’envoyer à Votre Excellence, le Capitaine Lilly.  Employés, je vous supplie, tous les moyens possibles pour l’Engager à nous trouver d’autres Pilottes; nous en avons le plus grand besoin, et si nous n’en trouvons pas, nous ne pourrons satisfaire à vos demandes, malgré toute votre bonne volonte.  je prie Votre Excellence de ne le garder que le moins de temps possible et de le renvoyer tout de suitte au Vaillant.
                  je suis charmé que cette occasion m’en fournisse une de vous reiterer les assurances de l’áttachement respectueux de  avec lequel j’ai l’honneur d’être De Votre Excellence Le três humble et três obéissant serviteur
                  
                     Le Comte de Grasse
                  
               